UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

wno- — x
UNITED STATES OF AMERICA
-v.-

ORDER

JUSTIN PATTERSON,
19-CR-231

Defendant.
-- X

 

Seibel, J.

 

At the request of the Government, this Order memorializes my October 30, 2019 ruling
on Defendant Patterson’s motion to suppress all physical evidence seized on January 30, 2019,
and all fruits of the stop, arrest and search on that date. For the reasons stated on the record on
October 30, 2019, the motion is GRANTED.
SO ORDERED.

Dated: December 27, 2019
White Plains, New York

Mh, bebe?

CATHY SEIBEL, U.S.D.J.

 
